Exhibit 10.1

 

 

 



Baker Hughes, a GE company
Outperformance Share Unit Award Agreement
For Lorenzo Simonelli (“Participant”)

 

1. Capitalized Terms. Each capitalized term used but not defined in this Award
Agreement (including Appendix A) shall have the meaning ascribed to such term in
the Baker Hughes, a GE company 2017 Long-Term Incentive Plan (the “Plan”).

 

2. Grant. The Committee of Baker Hughes, a GE company (the “Company”) has
granted Outperformance Share Units (“OPSUs”) to the individual named in this
Award Agreement (the “Participant”) on June 1, 2018 (the “Grant Date”). Each
OPSU entitles the Participant to receive from the Company one share of Class A
common stock of the Company, par value $0.0001 per share (“Share”), for which
the restrictions set forth in paragraph 4 lapse in accordance with the terms of
this Award Agreement, the Plan, any country specific addendums and any rules and
procedures adopted by the Committee. The target number of OPSUs reflected in the
Participant’s Plan account maintained by Fidelity Stock Plan Services (the
“Target OPSUs”) is the number of OPSUs that the Participant may earn if the
Performance Condition is satisfied at the target level. The actual number of
OPSUs that the Participant may earn may be less than or more than the Target
OPSUs, depending upon actual performance, as specified in paragraph 4.

 

3. No Dividend Equivalents. No Dividend Equivalents will be paid to the
Participant with respect to the OPSUs.

 

4. Restrictions.

 

a. Lapse of Restrictions Generally. Restrictions on the OPSUs will lapse to the
extent that both the Service Condition and the Performance Condition are
satisfied, based on the Committee’s certification. Subject to paragraphs 5 and
6, (i) the “Service Condition” will be satisfied with respect to (x) 50% of the
OPSUs only if the Participant has been continuously employed by the Company or
one of its Affiliates through the End Date, and (x) the remaining 50% of the
OPSUs only if the Participant has been continuously employed by the Company or
one of its Affiliates through the second anniversary of the End Date, and (ii)
the “Performance Condition” will be satisfied with respect to between 0% and
300% of the Target OPSUs based on attainment of the TSR Per Year of a Share and
Relative TSR, in accordance with Appendix A. After the end of the Performance
Period and prior to the issuance or delivery of any Shares pursuant to paragraph
7, the Committee shall certify the extent, if any, to which the Performance
Condition was achieved.

 

b. Maximum Value Limitation.

 

(i) Notwithstanding anything in this Award Agreement to the contrary, if the
Final Value of the Shares otherwise issuable on lapse of the restrictions on the
OPSUs, as determined in accordance with this Award Agreement, exceeds the
applicable Maximum Value, the number of Shares issued to the Participant will
equal the number of Shares equal to such Maximum Value.

 



1 

 

 

(ii) “Final Value” means the closing price of a Share on the End Date,
multiplied by the number of Shares otherwise issuable on lapse of the
restrictions applicable to the OPSUs (assuming for such purpose that paragraph
4(b)(i) did not apply).

 

(iii) “Maximum Value” means the closing price of a Share on the Grant Date,
multiplied by the Target OPSUs, multiplied by the Applicable Multiplier.

 

(iv) “Applicable Multiplier” means (A) 6, if Relative TSR is attained at the
50th percentile or higher, or (B) 4, if Relative TSR is attained at less than
the 50th percentile.

 

5. Termination of Employment. If the Participant’s employment with the Company
or any of its Affiliates terminates prior to the End Date, the OPSUs shall be
immediately cancelled, except as follows:

 

a. Employment Termination Due to Death. If the Participant’s employment with the
Company or any of its Affiliates terminates prior to the End Date as a result of
the Participant’s death, the Service Condition shall be deemed fully satisfied
as of the date of such termination, and, subject to paragraph 6(a), the OPSUs
shall remain subject to the Performance Condition.

 

b. Employment Termination Due to Transfer of Business to Successor Employer. If
the Participant’s employment with the Company or any of its Affiliates
terminates prior to the End Date as a result of employment by a successor
employer to which the Company has transferred a business operation, the Service
Condition shall be deemed fully satisfied as of the date of such termination,
and, subject to paragraph 6(a), the OPSUs shall remain subject to the
Performance Condition.

 

c. Termination Following a Change in Control. If the Participant’s employment
with the Company or any of its Affiliates terminates without Cause during the
12-month period following a Change in Control, the Service Condition shall be
deemed fully satisfied as of the date of such termination. For purposes of this
Award Agreement, “Change in Control” means (i) a Change in Control as defined in
the Plan or (ii) the date a majority of members of the Board is replaced during
any 12-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election.

 

d. Employment Termination More Than One Year After Grant Date. If, on or after
the first anniversary of the Grant Date and prior to the End Date, the
Participant’s employment with the Company or any of its Affiliates terminates as
a result of any of the reasons set forth below, or the Participant becomes
eligible to retire or meets the age and service requirements, each as specified
in (d)(i) below, then the restrictions on the OPSUs shall remain eligible to
lapse based on attainment of the Performance Condition or shall be cancelled as
provided below (subject to any rules adopted by the Committee):

 

(i) Termination/Eligibility for Retirement or Termination for Total Disability.
If (A) the Participant attains at least age 60 while still employed by the
Company or an Affiliate and completes 5 or more years of continuous service with
the Company and any of its Affiliates, or (B) the Participant’s employment with
the Company or any of its Affiliates terminates as a

 



2 

 

 

result of a total disability, i.e., the inability to perform any job for which
the Participant is reasonably suited by means of education, training or
experience, the Service Condition shall be deemed fully satisfied as of the date
of such termination, and the OPSUs shall remain subject to the Performance
Condition.

 

(ii) Termination for Job Elimination or Plant Closing. If the Participant’s
employment with the Company or any of its Affiliates terminates as a result of a
layoff, plant closing, redundancy, reduction in force, or job elimination
(without regard to any period of protected service), then as of the date of such
termination, the Service Condition shall be deemed satisfied with respect to the
applicable Pro-Rata Portion, and such Pro-Rata Portion of the OPSUs shall remain
subject to the Performance Condition. For purposes of this Award, the “Pro-Rata
Portion” shall mean (A) 50% of the total number of OPSUs covered by this Award
for which the Service Condition was scheduled to be satisfied on the fifth
anniversary of the Start Date, multiplied by a fraction, the numerator of which
is the total number of complete months which have elapsed between the Start Date
and the date of such termination, and the denominator of which is 60, plus (B)
only if such termination occurs prior to the third anniversary of the Start
Date, 50% of the total number of OPSUs covered by this Award for which the
Service Condition was scheduled to be satisfied on such third anniversary,
multiplied by a fraction, the numerator of which is the total number of complete
months which have elapsed between the Start Date and the date of such
termination, and the denominator of which is 36.

 

(iii) Termination Due to Other Reasons. If the Participant’s employment with the
Company or any of its Affiliates terminates for any other reason, and the
Participant and the Company have not entered into a written separation agreement
explicitly providing otherwise in accordance with rules and procedures adopted
by the Committee, then the OPSUs shall be immediately cancelled.

 

e. Transfer to Affiliates. For the avoidance of doubt, transfer of employment
among the Company and any of its Affiliates shall not constitute a termination
of employment for purposes of this Award.

 

6. Transactions Involving the Company or Peers.

 

a. Change in Control of the Company. In the event of a Change in Control, the
Performance Condition shall be determined based on attainment of the TSR Per
Year of a Share and Relative TSR, in each case measured as of the date of such
Change in Control, and the OPSUs shall remain subject to the Service Condition
in accordance with paragraphs 4(a) and 5.

 

b. Transactions Involving Peers. Notwithstanding anything in this Award
Agreement (including Appendix A) to the contrary, in the event that, prior to
the End Date, there occurs:

 

(i) a merger, acquisition or business combination transaction of a Peer with or
by another Peer, only the surviving entity shall remain a Peer;

 



3 

 

 

(ii) a merger of a Peer with an entity that is not a Peer, or the acquisition or
business combination transaction by or with a Peer, or with an entity that is
not a Peer, in each case where such Peer is the surviving entity and remains
publicly traded, such Peer shall remain a Peer;

 

(iii) a merger or acquisition or business combination transaction of a Peer by
or with an entity that is not a Peer or a “going private” transaction involving
a Peer where such Peer is not the surviving entity or is otherwise no longer
publicly traded, such Peer shall no longer be a Peer;

 

(iv) a stock distribution from a Peer consisting of the shares of a new publicly
traded company (a “spin-off”), such Peer shall remain a Peer, such distribution
shall be treated as a dividend from such Peer based on the closing price of the
shares of the spun-off company on its first day of trading and the performance
of the shares of the spun-off company shall not thereafter be tracked for
purposes of calculating TSR Per Year; or

 

(v) a bankruptcy or liquidation of a Peer, the TSR Per Year of such Peer shall
equal -1.

 

c. Adjustments for Unusual or Nonrecurring Events. The Committee shall be
authorized to remove a Peer or make adjustments to the performance metrics set
forth in Appendix A as they apply to such Peer in recognition of unusual or
nonrecurring events affecting such Peers, or the financial statements of such
Peers, or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such removal or adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under this Award Agreement.

 

7. Delivery and Withholding Tax. As soon as practicable following any date on
which the restrictions lapse with respect to any portion of the OPSUs (and, if
applicable, following the Committee’s certification pursuant to paragraph 4(a)),
and in no event later than March 15 of the year following the year in which such
restrictions lapse, the Company shall deliver to the Participant by mail or
otherwise a certificate for such Shares with respect to such portion; provided,
however, that the date of issuance or delivery may be postponed if the Company
reasonably anticipates that such issuance or delivery would violate federal
securities laws or any other applicable law; provided that such issuance or
delivery shall be made as soon as reasonably practicable following the first
date on which the Company reasonably anticipates that such issuance or delivery
would not cause such violation. No later than the date as of which an amount
with respect to the OPSUs first becomes includable in the gross income of the
Participant for applicable income tax purposes, the Participant shall pay to the
Company or make arrangements satisfactory to the Company regarding payment of
any federal, state, local or foreign taxes of any kind required or permitted to
be withheld with respect to such amount.

 

8. Alteration/Termination. The Company shall have the right at any time in its
sole discretion to amend, alter, suspend, discontinue or terminate any OPSUs
without the consent of the Participant; provided, however, that no such
amendment, alteration, suspension, discontinuance or termination shall occur if
reasonably likely to significantly diminish the rights of the Participant
without the Participant’s consent; provided further that no such consent shall
be required with respect to any amendment, alteration, suspension,
discontinuance or termination if

 



4 

 

 

the Board determines in its sole discretion that such amendment, alteration,
suspension, discontinuance or termination either (i) is required or advisable to
satisfy or conform to any applicable law, regulation or accounting standard or
(ii) is in accordance with paragraph 9. Also, the OPSUs shall be null and void
to the extent the grant of OPSUs or the lapse of restrictions thereon is
prohibited under the laws of the country of residence of the Participant.

 

9. Recoupment. Notwithstanding any other provision of this Award to the
contrary, the OPSUs, any Shares issued in settlement of the OPSUs, and any
amount received with respect to any sale of any such Shares, shall be subject to
potential cancellation, recoupment, rescission, payback or other action in
accordance with any recoupment policy that the Company may adopt from time to
time.

 

10. Section 409A. Notwithstanding any other provision of this Award, payments
provided under this Award may only be made upon an event and in a manner that
complies with Section 409A of the Internal Revenue Code (the “Code”) or an
applicable exemption. Any payments under this Award that may be excluded from
Section 409A of the Code either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A of the Code to the maximum extent possible. To the extent that any
payments under this Award constitute “nonqualified deferred compensation”
subject to Section 409A of the Code, any such payments to be made under this
Award in connection with a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A of the Code.

 

11. Plan Terms. All terms used in this Award have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.

 

12. Entire Agreement. This Award, the Plan, country specific addendums and the
rules and procedures adopted by the Committee contain all of the provisions
applicable to the OPSUs and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933, as amended.

 

5 

 

 

S ofAppendix A

 

Performance Condition

 

Section 1.          Definitions. As used in this Appendix A, the following terms
shall have the meanings set forth below:

 

(a)            “End Date” means May 31, 2021; provided that, if a Change in
Control occurs prior to such date, “End Date” means the day prior to such Change
in Control.

 

(b)            “End Price” with respect to a Share or a Peer Share means the
average of the closing price of such Share or Peer Share on the applicable
Principal Exchange on each trading day in May 2021 (or, if a Change in Control
occurs prior to May 31, 2021, on each trading day during the 30 calendar day
period ending with the day prior to such Change in Control), assuming dividends
distributed during the period beginning May 1, 2018 were reinvested in
additional shares of the issuing company’s stock on the ex-dividend date. The
Committee shall adjust equitably the End Price with respect to a Share or Peer
Share, as calculated in accordance with the preceding sentence, to reflect any
corporate transaction or event set forth in Section 4(b) of the Plan that
affects such Share or Peer Share if such adjustment is appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award.

 

(c)            “Peer” means TechnipFMC plc, Bristow Group, Inc., Core Lab NV,
Diamond Offshore Drilling, Inc., Golar LNG Ltd., Halliburton Company, Helmerich
& Payne, Inc., Nabors Industries Ltd., National Oilwell Varco, Inc., Oceaneering
International, Inc., Oil States International, Inc., Rowan Companies, plc,
Schlumberger Limited, Teekay Tankers CL A, Transocean Ltd. and Weatherford
International Ltd.

 

(d)            “Peer Share” means the share of common stock of a Peer that is
quoted or traded on a national securities exchange.

 

(e)            “Performance Period” means the period beginning on the Start Date
and ending on the End Date.

 

(f)             “Principal Exchange” means the principal U.S. securities
exchange on which a Share or Peer Share is quoted or traded as of an applicable
date. For the avoidance of doubt, a Share or Peer Share that is quoted or traded
only over the counter shall not be deemed to be quoted or traded on a Principal
Exchange.

 

(g)            “Relative TSR” means the percentile ranking of the TSR Per Year
of a Share in relation to the TSR Per Year of each of the Peers’ Shares, as
calculated by the Committee in good faith applying a reasonable statistical
method.

 

(h)            “Start Date” means June 1, 2018.

 

(i)             “Start Price” with respect to a Share or a Peer Share means the
average of the closing price of such Share or Peer Share on the applicable
Principal Exchange on each trading day in May 2018, assuming dividends
distributed during May 2018 were reinvested in additional

 



6 

 

 

shares of the issuing company’s stock on the ex-dividend date. Notwithstanding
the foregoing, the Committee shall adjust equitably the Start Price with respect
to a Peer Share, as calculated in accordance with the preceding sentence, to
reflect any corporate transaction or event set forth in Section 4(b) of the Plan
that affects such Peer Share if such adjustment is appropriate to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Award.

 

(j)             “TSR Per Year” with respect to a Share or a Peer Share means
total shareholder return with respect to such Share or Peer Share, expressed as
a percentage, which will be calculated by (i) dividing (x) the End Price of such
Share or Peer Share by (y) the Start Price of such Share or Peer Share, (ii)
raising the amount calculated under clause (i) to the power of a fraction equal
to one over “n”, where “n” is a fraction (not to exceed 3.0), the numerator of
which is the number of calendar days during the period beginning on the Start
Date and ending on the End Date, and the denominator of which is 365, and (iii)
subtracting one from the amount calculated under clause (ii). For purposes of
illustration only, if the Start Price of a Share is $40, the End Price of a
Share is $50, and n is 3.0, then the TSR Per Year with respect to a Share is
7.72% (i.e., ($50 / $40) ^ (1 / 3) – 1).

 

Section 2.                Performance Condition Attainment. The following table
sets forth the percentage of the OPSUs for which the Performance Condition will
be deemed satisfied based on the attainment of the TSR Per Year of a Share and
Relative TSR indicated in the corresponding row of the table:

 

TSR Per Year
of a Share Relative
TSR Performance  Condition Attainment ≥ 20% ≥ 50th Percentile 300% < 50th
Percentile 150% 15% ≥ 50th Percentile 200% < 50th Percentile 125% 10% ≥ 50th
Percentile 100% < 50th Percentile 5% ≥ 50th Percentile 50% < 50th Percentile <
5% ≥ 50th Percentile 0% < 50th Percentile

 

If the TSR Per Year of a Share exceeds 15% and is less than 20%, if the TSR Per
Year of a Share exceeds 10% and is less than 15% or if the TSR Per Year of a
Share exceeds 5% and is less than 10%, the percentage of the OPSUs for which the
Performance Condition will be deemed satisfied will be subject to straight-line
interpolation between the applicable corresponding percentages set forth in the
table. For purposes of illustration only:

 



7 

 

 

(a)            if the TSR Per Year of a Share is attained at 17%, and Relative
TSR is attained at the 50th percentile or higher, the percentage of the OPSUs
for which the Performance Condition will be deemed satisfied will equal 240%;

 

(b)            if the TSR Per Year of a Share is attained at 17%, and Relative
TSR is attained at less than the 50th percentile, the percentage of the OPSUs
for which the Performance Condition will be deemed satisfied will equal 135%;

 

(c)            if the TSR Per Year of a Share is attained at 8%, the percentage
of the OPSUs for which the Performance Condition will be deemed satisfied will
equal 80%, regardless of the level of attainment of Relative TSR; and

 

(d)            if the TSR Per Year of a Share is attained at 3%, the percentage
of the OPSUs for which the Performance Condition will be deemed satisfied will
equal 0%, regardless of the level of attainment of Relative TSR.

 



 



8 

 

 

